FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 1, 2021

                                        No. 04-20-00226-CV

       Abelardo G. GONZALEZ, Individually and as Next Friend of M.A.G. and Z.A.G.,
                                     Appellant

                                                 v.

    Alberto J. GONZALEZ, Sergio R. Gonzalez, Rosalinda Gonzalez, and Diana Gonzalez,
                                     Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2018CVH001007D3
                            Honorable Karen H. Pozza, Judge Presiding


                                           ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

           Appellant's Motion for Temporary Order Under TRAP Rule 24.4(c) is denied.


           It is so ORDERED March 1, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT